[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (NO. 119)
I. FACTS AND PROCEDURAL BACKGROUND
This is an action for foreclosure of a judgment lien by the plaintiff, K  L Feed Mill Corporation, against the defendant, Richard D. Clang. The complaint alleges that the plaintiff obtained a judgment of $29,593.95 against the defendant on January 17, 1990; that on November 12, 1992, said judgment being wholly unsatisfied, the plaintiff caused a certificate of judgment lien upon the defendant's property to be filed in the office of the Town Clerk of the Town of Bozrah, and that the judgment remains unsatisfied. The plaintiff seeks foreclosure of its judgment lien, a deficiency judgment, and other relief as on file.
The defendant filed an answer and special defenses on February 13, 1996, to which the plaintiff filed a reply. The defendant now moves for summary judgment. Pursuant to Practice Book § 384, the defendant has submitted a memorandum of law. The plaintiff has not responded.
                                   II
The court shall render summary judgment "forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law . . . ."Home Insurance Co. v. Aetna Life  Casualty Co., 235 Conn. 185,202 (1995).
The defendant avers in his affidavit that, pursuant to an accord and satisfaction entered into between the plaintiff and a third party, the judgment underlying the lien, which the plaintiff now seeks to foreclose, has been fully satisfied. As proof, the defendant attaches a copy of a Release of Judgment Lien, dated October 8, 1992, and a Release of Attachment, dated December 8, 1992, with his affidavit. (Defendant's Brief, Exhibits A and B). Both documents, however, refer to liens that predate the one upon which the plaintiff seeks to foreclose and relate to real estate in a town other than Bozrah. The Release of Attachment pertains to a judgment lien filed in the Town of Lebanon at Volume 138, Page 525, on January 19, 1990. CT Page 5252-Z (Defendant's Brief, Exhibit A). The Release of Attachment pertains to a judgment lien filed in the Town of Lebanon at Volume 132, Page 383, on September 6, 1988. (Defendant's Brief, Exhibit B). Further, neither document refers to the specific underlying debt they purport is satisfied or released.1
Therefore, the evidence submitted by the defendant fails to establish that the particular debt or lien sued upon by the plaintiff was previously satisfied and/or released by the plaintiff. Home Insurance Co. v. Aetna Life  Casualty Co.,
supra, 235 Conn. 202. As the defendant has failed to demonstrate the nonexistence of a genuine issue of material fact, his motion also must fail.
The defendant's motion for summary judgment must be and is denied.
Teller, J.